EXHIBIT99.1 Grant Park Fund Weekly Commentary For the Week Ended April 9, 2010 April9, 2010 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units 0.8% 2.1% -1.6% Class B Units 0.8% 2.1% -1.7% Legacy 1 Class Units 0.8% 2.0% -1.2% Legacy 2 Class Units 0.7% 2.0% -1.3% Global 1 Class Units 0.6% 1.7% -2.1% Global 2 Class Units 0.6% 1.7% -2.2% Global 3 Class Units 0.6% 1.6% -2.7% S&P 500 Total Return Index2 1.4% 2.2% 7.7% Barclays Capital U.S. Long Government Index2 0.9% -0.3% 0.7% 1 Subject to independent verification. 2 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs Sector/Market Price Action Cause Grains markets Increase Strong demand demonstrated by large sales to Mexico and several Asian nations Wheat Increase Heavy buying from commodity funds attempting to cover short positions Livestock markets Increase Higher grains prices and strong demand in the cash livestock markets Grant Park’s longer-term trading advisors are predominantly long the agriculturals/softs sector.Grant Park’s shorter-term trading advisors are predominantly short the sector. Currencies Sector/Market Price Action Cause Japanese yen Increase Increased risk aversion following declines in major Asian equity markets Euro Increase Comments from the European Central Bank assuring investors that Greece would not default on its debts Australian dollar Increase Strong demand due to a widening interest rate disparity between Australian and U.S. fixed-income markets Grant Park’s longer-term trading advisors are predominantly short the currency sector.Grant Park’s shorter-term trading advisors are predominantly long the sector. Energy Sector/Market Price Action Cause Crude oil Increase Positive outlook for energy demand in response to improving U.S. unemployment data Natural gas Decrease Ongoing elevated inventory levels Grant Park’s longer-term trading advisors are predominantly long the energy sector, as are Grant Park’s shorter-term trading advisors. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT. Equities Sector/Market Price Action Cause North American equity markets Increase Bullish sales reports from key U.S. retailers Hang Seng Increase Speculation that an ongoing low-interest rate environment will foster global economic growth European equity markets Increase Fading concerns regarding recent financial turmoil in Greece Grant Park’s longer-term trading advisors are predominantly long the equities sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. Fixed Income Sector/Market Price Action Cause U.S. Treasury markets Decrease Rallies in the global equity markets Bunds Decrease Downward revision to Greece’s deficit forecast Grant Park’s longer-term trading advisors are predominantly long the fixed income sector.Grant Park’s shorter-term trading advisors are predominantly short the sector. Metals Sector/Market Price Action Cause Gold Increase Increased safe-haven buying due to uncertainty in the European economy Base metals markets Increase Improving U.S. unemployment data raised demand forecasts Grant Park’s longer-term trading advisors are predominantly long the metals sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. Indices Overview 2 Standard and Poor’s 500 Total Return Index (S&P 500 Index) – A weighted index of the 500 stocks in the S&P 500 Index, which are chosen by Standard and Poor’s based on industry representation, liquidity, and stability.The stocks in the S&P 500 Index are not the 500 largest companies, rather the index is designed to capture the returns of many different sectors of the U.S. economy.The total return calculation includes the price-plus-gross cash dividend return. Barclays Capital U.S. Long Government Index (formerly Lehman Brothers U.S. Government Index:Long Subset) – A benchmark comprised of the Barclays Capital U.S. Treasury and U.S. Agency indices.The U.S. Long Government Index includes Treasuries (public obligations of the U.S. Treasury that have remaining maturities of more than ten years) and U.S. agency debentures (publicly issued debt of U.S. Government agencies, quasi-federal corporations, and corporate or foreign debt guaranteed by the U.S. Government). The U.S. Government Index is a component of the Barclays Capital U.S. Government Index. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT.
